 In the Matter Of MINIMAx STORESandRETAIL CLERKS INTERNATIONALASSOCIATION,A. F. L.Case No. 39-CA-43.-Decided October4,1950DECISION AND ORDER REMANDINGCASE TO THE TRIALEXAMINEROn February 27, 1950, Trial Examiner Albert P. Wheatley issuedan order granting Respondent's motion to dismiss the complaintherein upon jurisdictional grounds.The Trial Examiner concludedthat while the operations of the Respondent were substantial and notwholly unrelated to interstate commerce, they were, nevertheless,essentially local in character and that it would not effectuate the poli-cies of the Act to assert jurisdiction in this case.Thereafter, theGeneral Counsel filed his petition for review of the Trial Examiner'sorder alleging that the Trial Examiner's conclusions were erroneous,that his action in dismissing the complaint herein was in error, andthat the Trial Examiner's order should be reversed and the case re-manded to him for a finding on the merits of the unfair labor practicesalleged in the complaint.The Board has considered the petition of the General Counsel, thebriefs of the parties, and the entire record in the case, and for thereasons appearing below the Board has decided to reverse the actionof the Trial Examiner in dismissing the complaint and to assert juris-diction herein.Respondent's OperationsThe record discloses that the Respondent is a Texas corporation,maintaining its principal office and place of business in the city ofHouston, Harris County, State of Texas. It is engaged in the retailgrocery business and operates 11 stores all within the geographicallimits of Harris County. In the course of its operations, Respond-ent purchases for resale at its retail stores such items as meats, groceryproducts, coffee makers, beer, wine, notions, irons, toasters, mixmas-ters, cosmetics, radios, glassware, kitchen ware and utensils, and othersimilar products, securing most of its standard brand products from91 NLRB No. 114.644 MINIMAX STORES645the Schumacher Company,' a concern engaged in the wholesalegrocery trade.During the year 1949, Respondent's total purchasesamounted to $6,027,620.86.During the same period its sales, all madelocally, amounted to $7,306,749.12.Of the total value of its pur-chases, $866,272.11 came from the Houston branches of a number ofnational concerns,2 and $3,022,500.50 came from the Houston ware-house of the Schumacher Company.Of the merchandise sold by thenational concerns to the Respondent, merchandise of the value of$467,643.66 originated outside the State of Texas, and was shippedby such national concerns directly to their Houston branches. Simi-larly, of the merchandise sold by the Schumacher Company to theRespondent, merchandise valued at $2,325,750.35 originated outsidethe State of Texas, and was shipped directly to the Houston ware-house of the Schumacher Company.-ConclusionsThe General Counsel contends that the Respondent is engaged ininterstate commerce within the meaning of the Act and that it wouldeffectuate the policies of the Act for the Board to assert jurisdictionherein because, among other reasons,3 the major portion of the Re-spondent's substantial purchases originate outside the State of Texas.In general, we agree with the foregoing contention of the GeneralCounsel.The Board has recently decided' that in instances wherethe operations of an employer, in circumstances similar to those ofthe instant Respondent, affect the flow of commerce only by way ofan indirect inflow of purchases originating outside the State, suchoperations shall not be deemed to affect interstate commerce suffi-ciently to warrant the Board asserting jurisdiction unless the valueof such purchases amounts to $1,000,000.Under the circumstancesof this case, we find that the Respondent is engaged in commercewithin the meaning of the Act, and, as the Respondent's indirectpurchases from outside the State of Texas amount to more than$1,000,000, to wit, the sum of $2,793,394.01, that it will effectuate the1The Schumacher Company isa Texas corporation maintaining its principaloffice andgeneral warehouse in Houston, Texas, and having eight additional warehouses in otherparts of the State of Texas.During the year 1949, total purchases of the SchumacherCompany amounted to approximately $25,970,000, of which 70 percentrepresented pur-chases delivereddirectly to its warehousesfrom sources outsidethe State.During thesame period its gross sales, all local,amountedto approximately $29,580,400.'Representativeof such concerns are Rath PackingCompany, Armour & Company,Southwestern Drug Corporation, Kraft Foods,and NationalBiscuit Company.3The General Counsel contendsthat the Respondent is engagedin interstatecommercenot only by virtue of its own operationsin interstate commerce but becauseof Integrationwith the operations of the SchumacherCompany, based on common stockownership,interlocking directorates,and certain coordinated activitiesof the twoconcerns.In viewof our decision herein, we find it unnecessary to pass upon these additionalcontentions.*Dorn's House of Miracles,Inc.,91 NLRB 632. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicies of the Act to assert jurisdiction herein.We shall, therefore,remand the proceeding to the Trial Examiner for a resolution of theother issues raised by the pleadings.ORDERIT IS HEREBY ORDERED that the order of the Trial Examiner dis-missing the complaint herein be, and the same is, hereby reversed, andIT Is FURTHER ORDERED that this proceeding be, and it hereby is, re-manded to the Trial Examiner for the purpose of preparing and issu-ing an Intermediate Report setting forth the findings of fact, con-clusions of law, and recommendations with respect to the unfair laborpractices alleged in the complaint herein.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order Remanding Case to the Trial Examiner.